Order unanimously reversed and matter remitted to Niagara Supreme Court for a hearing and determination in accordance with memorandum. Memorandum: In this appeal from a denial, without a hearing, of his application for a' writ of error coram nobis, defendant asserts various grounds in his petition. We find that none of his claims can be raised in coram nobis (People v. Howard, 12 N Y 2d 65) except his assertion that he was entitled to a hearing on the voluntariness of statements he made. These statements were used as evidence at the trial and defendant’s objections as to their voluntariness were overruled. Furthermore, the Trial Judge charged the jury as to the law concerning the voluntariness of statements and confessions. Under these circumstances the matter must be remitted for a complete hearing before the Niagara Supreme Court, without a jury, as to all matters relating to the voluntariness of the statements and confessions (People v. Huntley, 15 N Y 2d 72). The hearing should be limited solely to this question. (Appeal from order of Supreme Court, Niagara County, denying without a hearing, motion to vacate a judgment of conviction for manslaughter, first degree, rendered March 30,1955.) Present — Bastow, J. P., Goldman, Henry, Noonan and Del Vecchio, JJ.